Citation Nr: 0735891	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In July 2004, the veteran testified before the undersigned 
Veterans' Law Judge during a videoconference hearing.  In 
October 2004 and July 2006, the Board remanded the matter for 
additional evidentiary and procedural development.  


FINDING OF FACT

The veteran's peptic ulcer disease has not been characterized 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.112, Diagnostic 
Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2004, November 2004, and August 2006 
letters, with respect to the claims of entitlement to an 
increased disability rating.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2004, November 2004, and August 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a May 2007 supplemental statement 
of the case following the August 2006 letter.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004, November 2004, and August 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in March 
2003, February 2007, and March 2007.  The Board notes that 
the veteran was afforded a  VA examination in April 2005; 
however, that examiner was found to have falsely advertised 
himself as a Board certified gastroenterologist.  
Accordingly, the April 2005 VA examination findings will not 
be used in the adjudication of this matter

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his service-connected peptic ulcer 
disability.  He has testified that his peptic ulcer 
disability is characterized by diarrhea and vomiting, weight 
gain, weight loss, pain, and black stools.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran is currently in receipt of a 20 percent 
disability rating for his peptic ulcer disease.  Peptic ulcer 
disease is evaluated pursuant to Diagnostic Code 7305, which 
allows for a 10 percent rating for mild ulcer disease with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations. A 40 percent rating is assigned for 
moderately severe ulcer disease manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent rating is assigned for severe 
symptoms manifested by pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

In March 2003, the veteran was afforded a VA examination.  He 
presented with subjective complaints of vomiting three to 
four times a week, hematemesis and melena, alternating 
diarrhea and constipation, and stomach pains.  Physical 
examination failed to demonstrate any evidence of anemia; 
rather, the veteran was noted to have weight gain.  At that 
time, he weighed 279 pounds.  The veteran was diagnosed as 
having a history of peptic ulcer disease, still symptomatic.  
An abdominal examination revealed no tenderness.  The veteran 
was also afforded an upper GI series, which revealed 
persistent signs of mild nonspecific gastritis without 
related ulcer or erosions.  

The veteran's cousin and his mother have both submitted 
statements that his peptic ulcer disease had worsened.  They 
indicated that he continued to experience severe pain and 
violent vomiting.

Upon VA examination in February 2007, a rectal examination 
did not elicit any evidence of melena or blood in the stools.  
There was no evidence of hematemesis.  He denied any 
circulatory disturbances, hypoglycemic reactions, or colic.  
He reported occasional diarrhea and constipation.  The 
veteran had gained 50 to 55 pounds in the previous two years.  
There were no clinical signs of anemia; rather, the veteran's 
hemoglobin was within normal limits.  There was no pain or 
tenderness in the abdominal area.  The examiner concluded 
that there was no clinical evidence of any peptic ulcer 
disease.  Moreover, the medical evidence of record does not 
include any evidence of anemia, weight loss, hematemisis or 
vomiting.  The GI series report indicated an ulcer of the 
duodenal bulb at its apex with prominent folds suggesting 
associated duodenitis and there was a suggestion of mild 
gastritis.  

In March 2007, the veteran was afforded an additional VA 
examination.  He submitted with subjective complaints of 
monthly vomiting, weekly black stools, monthly or bi-monthly 
bloody stools, moderate diarrhea, occasional colic, and 
abdominal pain.  He denied any circulatory disturbances after 
meals.  Physical examination demonstrated that he veteran's 
weight was stable.  There was no evidence of anemia.  An 
abdominal examination demonstrated tenderness throughout the 
epigastrum with normal bowel sounds.  

In light of the aforementioned evidence, the veteran's peptic 
ulcer disease does not warrant a disability rating in excess 
of 20 percent.  His peptic ulcer disease is not productive of 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  The Board 
acknowledges that the veteran has experienced some 
fluctuations in weight; however, it has primarily been weight 
gain.  The veteran has consistently been characterized as 
obese.  VA treatment providers have consistently recommended 
weight reduction programs and in June 2004 his weight loss 
was attributed to his involvement in a weight management 
clinic and not to his gastrointestinal disability.  Moreover, 
the February 2007 examiner noted a 50 to 55 pound weight gain 
in the previous two years.  Accordingly, there is no 
competent evidence of record which demonstrates that the 
veteran has experienced a weight loss due to his service-
connected peptic ulcer disease.  Furthermore, there is no 
objective evidence of record of anemia, hematemesis or 
melena. 

Additionally, there is no medical evidence of record 
indicating that his service-connected peptic ulcer disease 
has resulted in incapacitating episodes, 10 days or more in 
duration, at least four or more times a year.  Although the 
veteran has submitted that he experiences diarrhea and 
vomiting regularly for more than 10 days at a time, his 
allegations of incapacitating episodes have not been 
corroborated, and the Board questions the veteran's 
credibility in this regard. 

In conclusion, the preponderance of the evidence is against a 
finding that the service-connected disability is manifested 
by weight loss, hematemesis, melena, anemia, or recurrent 
incapacitating episodes averaging 10 or more days in duration 
at least four or more times per year.  The Board finds the 
symptomatology associated with the veteran's service-
connected peptic ulcer disease more nearly approximates a 
20 percent evaluation under Diagnostic Code 7305.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for peptic ulcer disease is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


